Case 4:19-cv-07966-JST Document 35-1 Filed 07/02/20 Page 1 of 3




                Exhibit A
             Case 4:19-cv-07966-JST Document 35-1 Filed 07/02/20 Page 2 of 3




       Steven L. Weinstein (#67975)
  1
       steveattorney@comcast.net
  2    P.O. Box 27414
       Oakland, CA 94602
  3    Tel: (510) 336-2181
       Fax: (510) 336-2181
  4
  5    [Additional counsel appearing on signature page]

  6                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
  7                                     OAKLAND DIVISION
  8
1. 9    ABANTE ROOTER AND PLUMBING,
        INC., individually and on behalf of all others
10      similarly situated,                                    Case No. 4:19-cv-07966-JST

2.11                           Plaintiff,
                                                               AFFIDAVIT IN SUPPORT OF
3.12    v.                                                     PLAINTIFF’S REQUEST FOR ENTRY
4.13    UNLOCKED BUSINESS STRATEGIES,                          OF DEFAULT AGAINST NON-
        INC., a New York corporation, THOMAS R.                APPEARING DEFENDANTS
14      COSTA, an individual, and MERCHANT
        INDUSTRY, LLC d/b/a SWIPE4FREE, a
15      New York limited liability company,

 16                            Defendants.
5.                                                    6.
 17
              I, Taylor T. Smith, declare under penalty of perjury that the following facts are true and
18
       correct to the best of my information and belief:
19
               1.     I am one of the attorneys for Plaintiff Abante Rooter and Plumbing, Inc.
20
       (“Plaintiff” or “Abante”) and the alleged Class in the above captioned matter. I am over the age
21
       of 18 and can competently testify to the matters set forth herein if called upon to do so.
22
               2.     Plaintiff’s Complaint was filed on December 4, 2019 against Defendant Unlocked
23
       Business Strategies, Inc. (“UBS”). (Dkt. 1.)
24
               3.     A Summons directed to UBS was issued on December 5, 2020. (Dkt. 5.)
25
26
27
28
                                                           1
          Case 4:19-cv-07966-JST Document 35-1 Filed 07/02/20 Page 3 of 3




 1           4.     Plaintiff filed its First Amended Complaint on February 17, 2020 (dkt. 15), which
 2   added Thomas R. Costa (“Costa”) as a defendant. The Court issued a Summons directed to Costa
 3   on February 18, 2020. (Dkt. 17.)
 4           5.     On April 20, 2020, Plaintiff then filed its Second Amended Complaint, which
 5   added Merchant Industry, LLC d/b/a Swipe4Free (“Swipe4Free”) as a defendant. (Dkt. 25.)
 6           6.     On April 21, 2020, the Court issued a Summons directed to Swipe4Free. (Dkt. 27.)
 7           7.     On April 22, 2020, Plaintiff, via process server, served UBS with a copy of the
 8   Complaint and Summons (dkt. 32), placing its deadline to respond to Plaintiff’s Complaint on or
 9   before May 13, 2020.
10           8.     On April 24, 2020, Plaintiff, via process server, served Swipe4Free with a copy of
11   the Complaint and Summons (dkt. 33), placing its deadline to respond to Plaintiff’s Complaint on
12   or before May 15, 2020.
13           9.     On May 5, 2020, Plaintiff, via process server, served Costa with a copy of the
14   Complaint and Summons (dkt. 34), placing his deadline to respond to Plaintiff’s Complaint on or
15   before May 26, 2020.
16           10.    To date, none of the defendants have reached out to Plaintiff, filed an answer, or
17   otherwise responded.
18           11.    Therefore, Plaintiff requests that the Court enter default against Defendants UBS,
19   Swipe4Free, and Costa.
20          Further affiant sayeth not.
21          I declare under penalty of perjury that the foregoing is true and correct and that this
22   declaration was executed in the State of Colorado, on July 2, 2020.
23
24                                                                Respectfully,

25                                                                /s/ Taylor T. Smith
                                                                  Taylor T. Smith
26
27
28
                                                      2
